Order filed August 2, 2013




                                   In The

                             Court of Appeals
                                  For The

                        First District of Texas
                                ___________

                             NO. 01-12-00486-CR
                                ____________

                  PHILLIP ERICC BOLDON, Appellant

                                     V.

                    THE STATE OF TEXAS, Appellee


                  On Appeal from the 176th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1270589

                                  ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibits 25 and
46.

      The clerk of the 176th District Court is directed to deliver to the Clerk of this
court the original of State’s Exhibits 25 and 46, on or before August 12, 2013. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State’s Exhibits 25 and 46, to the
clerk of the 176th District Court.



                                              PER CURIAM